United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30519
                         Summary Calendar



                        EUCKLE LEE HUNTER,

                       Plaintiff-Appellant,

                              versus

                     CITY OF MONROE, ET. AL.,

                            Defendants,

                           MIKE ROWLAND,

                        Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:01-CV-642
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Euckle Lee Hunter appeals the district court’s award of

attorney’s fees in favor of the defendants in this matter.      Before

granting the award of attorney’s fees, the district court granted

summary judgment in favor of Chief Joe Stewart, Lieutenant Jimmy

Fried, Detective Mike Rowland, and Detective Michael Calloway and

dismissed Hunter’s claims of false arrest, false imprisonment, and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-30519
                                    -2-

malicious prosecution against the defendants in their individual

capacities.   Pursuant to our judgment of this same date in Hunter

v. City of Monroe,

No. 04-30362, we affirmed the district court’s grant of summary

judgment and the dismissal of the aforementioned claims.

     Before granting the defendants’s summary judgment motion, the

district   court   dismissed     Hunter’s   claims   of   discrimination,

retaliation, and negligence because they were prescribed, and it

dismissed his claims against the City of Monroe and the remaining

defendants in their official capacities for failure to state a

claim.   As Hunter does not address these claims in his appeal from

the award of attorney’s fees, he has not shown, at least with

respect to the portion of fees relevant to those claims, that the

district court’s award was an abuse of discretion.        Moreover, as he

does not address the district court’s finding that he made false

allegations in his complaint, any argument with respect to that

finding has been waived.       See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).

     A district court’s award of attorney’s fees is reviewed for an

abuse of discretion.   Walker v. City of Bogalusa, 168 F.3d 237, 239

(5th Cir. 1999); see also 42 U.S.C. § 1988.      The court should award

fees to a prevailing defendant only when the action was “frivolous,

irresponsible, or without foundation.”        Id. at 240.

     Hunter has not shown that the district court abused its

discretion in granting attorney’s fees with respect to those claims
                               No. 04-30519
                                    -3-

that were the subject of the defendants’ summary judgment motion.

As   the   district   court   noted,   his    complaint   contained   false

allegations and none of his remaining allegations demonstrated that

probable cause was lacking for his arrest. Although we did conclude

that Hunter’s actions were too equivocal to support a conviction,

our conclusion did not equate to a finding that there was no

probable cause for Hunter’s arrest.          See United States v. Hunter,

No. 99-30091 (5th Cir. Dec. 13, 1999).

      With respect to his malicious prosecution and conspiracy

claims, Hunter did not state a prime facie case for either of those

claims.     See Walker, 168 F.3d at 240.       Accordingly, the district

court’s award of attorney’s fees in favor of the defendants is

AFFIRMED.